Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 51-57, in the reply filed on 5/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Misnumbered claims 12-58 have been renumbered, respectively to claims 11-57.  In light of the restriction requirement, claims 1-9 and 51-57 are under examination.  Applicant should renumber the claims accordingly. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected because it fails to comply with the written description requirement because the claimed genus, which recites, “at least one visual indicator is a dye or film”, lacks sufficient description of a representative number of species. (See MPEP 2163.II.A.3.a.ii).  A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 51-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the scope of the claim is unclear in light of the specification.  The claim recites a semi-permeable membrane and a concentrator pump as two separate elements, however, e.g., [0031] and [0054] of applicant’s specification recites the gas impermeable housing 370 and the membrane 380 define the concentrator pump.  
The term “defined period of time” in claim 1 is a relative term which renders the claim indefinite. The term “defined period of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s specification does not appear to disclose any examples of a “defined period of time”.
Claims 1, 3, 4 and 8 are rejected because it is unclear what constitutes a “user’s action”.  
Claims 3 and 4 are rejected because each claim is not clear as to what structure(s) is intended to achieve the “is removeable by the user or is caused to be removed by a user's action" function (claim 3); and “is puncturable by the user or is caused to be punctured by a user's action” (claim 4).  How does the rejected claim language in each claim structurally further define the at least one gating component? For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language. 
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the sensing device and the at least one visual indicator.  
Claim 9 is rejected because it is unclear how the at least one visual indicator structurally further defines the claimed at least one gating component as claimed in claim 6.  Should claim 9 be dependent on claim 8?
Claim 51 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 51-53 and 55 are rejected because it is not clear how each claim structurally further defines the claimed device? For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language. 
Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the elements of claim 1 and the assay and water-permeable membrane.  
Claim 54 recites the limitation "the water-permeable membrane".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Office will interpret the water-permeable membrane as referring to the semi-permeable membrane of claim 1, and an assay as one of the one or more sensors. 
Claim 54 is rejected because “an assay is placed after the water-permeable membrane” appears to recite a step, which does not structurally further define the claimed device. 
Claim 55 is rejected because “said at least one sensor, assay, or sample reservoir” raises an antecedent basis issue.  
Claim 55 is rejected because it is unclear how “is to be utilized one and only one time” structurally further defines the claimed device.  For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language.
Claim 56 is rejected because “said assay” raises an antecedent basis issue.  Furthermore, it is unclear how the claim language structurally further defines the claimed device.  For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language.
Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between at least one vent and the device.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al. (“Heikenfeld,” US Pub. No. 2015/0112164). 
As to claim 1, Heikenfeld discloses a sensing device configured to receive a fluid sample, the sensing device comprising: 
one or more sensors for measuring a characteristic of an analyte in the fluid sample (e.g., the sampling component 146 can include one more sensors providing a chronological measure of biomarker concentration in sweat instead of a time-integrated measure that would occur if the sensor were instead placed in the storage component 142. Sensors could also be placed at or near the location of fluidic component 144, or at or near the skin 12, as described for previous embodiments of the present invention, [0042] et seq.);
a fluid channel (e.g., the sampling component 146, [0042] et seq.) that transports the fluid sample;
a semi-permeable membrane (e.g.,  the membrane 140 is any component that allows pilocarpine or other compound diffusion or iontophoresis through the membrane 140, but which reduces or prevents diffusion of biomarkers or solutes in sweat through the membrane 140 and back into the pilocarpine reservoir 148, [0043] et seq.) in contact with the fluid sample; and 
at least one gating component (e.g., hydrogel in storage component which collects and stores the sweat as it is sampled through the sampling component 146, [0042] et seq.) that prevents the fluid sample from advancing past said component for a defined period of time and/or until a user's action.
Regarding claim 1, Heikenfeld does not specifically disclose a concentrator pump that exerts a force to draw water and/or solutes through the semi-permeable membrane in the embodiment of fig. 10, however, Heikenfeld discloses a pump or pumping mechanism in e.g., [0027].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a pump in the embodiment of fig. 10 because Heikenfeld already recognizes the benefit of utilizing a pump for his invention, and it would be desirable to utilize a commonly known and economically efficient mechanism to transport the fluid through the membrane. 
As to claim 2, Heikenfeld discloses the at least one gating component is mechanical in [0034] et seq.
As to claims 3 and 4, see 112 rejection and [0034] et seq.
As to claim 5, see e.g., [0034] et seq.
As to claim 6, Heikenfeld does not specifically disclose the at least one gating component is before the membrane.  However, Heikenfeld discloses in an alternative embodiment, e.g., fig. 6, a gate 88 that is a structure that starts or stops fluid flow in e.g., [0034] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a gating component before the membrane in the embodiment of fig. 10 because Heikenfeld already recognizes the benefit of utilizing a gate for his invention, and it would be beneficial to utilize an additional gate structure to control fluid flow in another part of the embodiment of fig. 10. 
As to claim 7, see e.g., fig. 10A-B. 
As to claims 51-53, see 112 rejection above, and [0026] et seq.
As to claim 54, Heikenfeld discloses the sampling component 146 can include one or more sensors, which is after the membrane. 
As to claims 55 and 56, see 112 rejection above, and [0042] et seq.
As to claim 57, see e.g., porous electrode 91 in [0034]; porous material in [0040]; or porous open area in [0043] et seq. for at least one vent. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Hagen et al. (“Hagen,” US Pub. No. 2015/0057515). 
See Heikenfeld above.
As to claims 8 and 9, while Heikenfeld discloses a gate structure that can be a water soluble member in e.g., [0034], Heikenfeld does not specifically disclose the gate structure is a film.  Hagen discloses a gate 28 that can be formed from a variety of different materials. One particular material suited for this application is a water soluble polymeric film member which inhibits fluid flow but gradually dissolves.  See e.g., [0023].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a gating component that is a film indicator because it would alert the user of when fluid is freely flowing in at least one part of the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/17/2022